                                                                     JS-6


 1
 2
 3
 4                          UNITED STATES DISTRICT COURT

 5                          CENTRAL DISTRICT OF CALIFORNIA

 6                                 WESTERN DIVSION

 7
 8                                                Case No.: 8:19-cv-01848-PA-ADS
     Nancy Sagona,
 9                                                ORDER
10                    Plaintiff,
11         vs.
12 Experian Information Solutions, Inc.,
13
                      Defendant.
14
15
16         Based on the Stipulation of counsel, the case is dismissed with prejudice,
17 each party to bear its own attorney fees and costs.
18
         March 24, 2020
19 Date:____________                              ___________________________
20                                                Judge: Hon. Percey Anderson
21
22
23
24
25
26
27
28
     8:19-cv-01848-PA-ADS                                                   PROPOSED ORDER
